DETAILED ACTION
This is a final Office action in response to the remarks filed 07/21/2022.

Status of Claims
Claims 1-6, 10-16, and 20 are pending;
Claims 1, 3, 6, 10-14, 16, and 20 are currently amended; claims 2, 4, 5, and 15 were previously presented; claims 7-9 and 17-19 have been cancelled;
Claims 1-6, 10, and 11 are allowed; claims 12-16 and 20 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The prior art rejections of claims 1-6, 10-17, and 20, based on Rosen et al.      (US 6,179,263 B1), hereinafter Rosen, Lain (US 5,179,447), Kuwazima et al.              (US 4,770,384), hereinafter Kuwazima, Dittmer (US 7,317,611 B2), and/or Wen        (US 6,517,040 B1), presented in the Office action mailed 04/26/2022, are hereby withdrawn in view of the applicant's amendments to the claims filed 07/21/2022 and the applicant's arguments with respect to the prior art rejections in the remarks filed 07/21/2022.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features "the wiring portion is disposed such that the wiring portion extends (i) in a first radial direction from the rotation axis, (ii) parallel to the rotation axis from the rotation portion toward and into the static portion, and (iii) in a second radial direction from the rotation axis after extending toward and into the static portion" (claim 12, lines 13-17) must be shown or the feature(s) cancelled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for each of the following claimed subject matters: "a first end of the articulating arm assembly along the rotation axis" (claim 1, lines 5 and 6; claim 12, lines 7 and 8); "a second end of the articulating arm assembly along the rotation axis" (claim 1, lines 6 and 7; claim 12, line 9); "a depth along the rotation axis" (claim 1, line 16); "a first radial direction from the rotation axis" (claim 12, line 14); "a second radial direction from the rotation axis" (claim 12, lines 15 and 16).  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Appropriate correction is required.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:
Claim 1, line 22, the term "causes" denotes actual movement and should be functionally recited as --is configured to cause-- or the like.
Claim 12, line 21, "a cavity and;" appears to be --a cavity; and--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.




The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-16 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 12, there is no support in the original disclosure of the present application for the limitations "wherein the wiring portion is disposed such that the wiring portion extends (i) in a first radial direction from the rotation axis, (ii) parallel to the rotation axis from the rotation portion toward and into the static portion, and (iii) in a second radial direction from the rotation axis after extending toward and into the static portion" in lines 13-17.  In particular, neither the specification states nor the drawings show a wiring portion extending "(i) in a first radial direction from the rotation axis, (ii) parallel to the rotation axis from the rotation portion toward and into the static portion, and (iii) in a second radial direction from the rotation axis after extending toward and into the static portion" as claimed.  For example, the first embodiment of the wiring portion (20) in Figures 6 and 9 clearly does not show the features "(i) in a first radial direction from the rotation axis… and (iii) in a second radial direction from the rotation axis after extending toward and into the static portion."

    PNG
    media_image1.png
    860
    451
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    697
    318
    media_image2.png
    Greyscale


[AltContent: arrow]
[AltContent: arrow]

[AltContent: arrow][AltContent: textbox (The middle part of the wiring portion (20) is not disclosed to extend parallel to the rotation axis (X).)]



[AltContent: arrow]


[AltContent: textbox (The lower part of the wiring portion (20) is not disclosed as to whether it extends in a radial direction from the rotation axis (X) or in a slightly tilted direction that is not a radial direction from the rotation axis (X).)]
[AltContent: textbox (The upper part of the wiring portion (20) is not disclosed as to whether it extends in a radial direction from the rotation axis (X) or in a slightly tilted direction that is not a radial direction from the rotation axis (X).)][AltContent: textbox (The lower part of the wiring portion (20) does not appear to extend in a radial direction from the rotation axis (X).)]




On the other hand, the second embodiment of the wiring portion (20) in Figure 11A does not show "(i) in a first radial direction from the rotation axis, (ii) parallel to the rotation axis from the rotation portion toward and into the static portion, and (iii) in a second radial direction from the rotation axis after extending toward and into the static portion."  With respect to feature (i), Figure 11 does not show as to whether the lower part of the wiring portion (20) extends in a radial direction from the rotation axis (X) or in a slightly tilted direction that is not radial from the rotation axis (X).  With respect to feature (ii), Figure 11 appears to show that the wiring portion (20) extends coincidental, not parallel, to the rotation axis (X) from the rotation portion (101) toward and into the static portion (201).  With respect to feature (iii), Figure 11 does not show as to whether the upper part of the wiring portion (20) extends in a radial direction from the rotation axis (X) or in a slightly tilted direction that is not radial from the rotation axis (X) after extending toward and into the static portion (201).  Therefore, the limitations "wherein the wiring portion is disposed such that the wiring portion extends (i) in a first radial direction from the rotation axis, (ii) parallel to the rotation axis from the rotation portion toward and into the static portion, and (iii) in a second radial direction from the rotation axis after extending toward and into the static portion" in lines 13-17 are considered as new matter.  Appropriate correction is required.
Claims 13-16 and 20 are rejected as being dependent from a rejected claim.

Allowable Subject Matter
Claims 1-6, 10, and 11 are allowed.
Although there is no prior art rejection for claims 12-16 and 20 under 35 U.S.C. § 102 and/or 103, no allowable subject matter is indicated for claims 12-16 and 20, since claims 12-16 and 20 are currently rejected under 35 U.S.C. § 112(a) as set forth above in the current Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631